Citation Nr: 0802231	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a seizure disorder with 
syncopal episodes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946 and from January 1947 to January 1950.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran was initially denied service connection for a 
seizure disorder in an April 1998 rating decision. He did not 
appeal. [Service connection for residuals of a head injury 
was previously denied in an August 1952 rating decision.]

In September 2003, the RO received the veteran's request to 
reopen his previously-denied claim for service connection for 
a seizure disorder with syncopal episodes. A January 2003 
rating decision declined to reopen the claim on the ground 
that new and material evidence had not been submitted. The 
veteran timely appealed that decision to the Board.  In a 
June 2007 decision the Board found that the veteran had 
submitted new and material evidence and reopened the claim. 
The veteran's claim was subsequently remanded by the Board 
for further development.  This was accomplished.

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his May 2004 substantive appeal. Such request 
was subsequently withdrawn.  See VA Form 21-4138, received 
April 2005. He has not since requested another hearing. 


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's seizure disorder is related to his military 
service.


CONCLUSION OF LAW

The veteran's seizure disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a seizure disorder with syncopal episodes, which he claims is 
a result of injuries sustained in service.

Stegall concerns

In June 2007, the Board remanded the case to the AMC in order 
to obtain a medical nexus opinion.  The record reveals that 
the veteran was afforded a medical examination in August 
2007.  A copy of the examiners report, along with a medical 
statement, has been associated with the veteran's claims 
folder.  Thus, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
claim for syncopal attacks, to include a seizure disorder in 
December 2002.  The Board need not, however, discuss the 
sufficiency of this notice letter or VA's development of the 
claim in light of the fact that the Board is granting the 
claim.  Thus, any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought 
on appeal.

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated June 27, 2007.  As 
discussed in detail below, the Board is granting the 
veteran's service connection claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The RO will be responsible for 
addressing any notice defect with respect to the assignment 
of an initial disability rating and/or effective date when 
effectuating the award, and the Board is confident that the 
veteran will be afforded appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

It is uncontroverted that the veteran currently suffers from 
a seizure disorder.  See, e.g, August 2007 VA examination 
report.  Hickson element (1) has therefore been satisfied.

With respect to Hickson element (2), the veteran's service 
medical records indicate that he was involved in a motor 
vehicle accident on April 10, 1949.  The veteran was 
subsequently hospitalized for observations for a concussion 
and complained of headaches and fainting spells.  
Consequently, Hickson element (2) has also been satisfied. 

With respect to Hickson element (3), in June 2007 the Board 
reopened the veteran's claim noting that the record now 
included medical evidence suggesting that the veteran's 
seizure disorder was a result of an in-service head injury.  
See June 2003, VA treatment record [indicating "seizure 
disorder secondary to head trauma"]; see also March 1999, VA 
treatment note [indicating "longstanding history of seizure 
disorder dating back to the 1950s secondary to a head 
injury."]  After the veteran's claim was reopened, the Board 
remanded the case in order to obtain a medical opinion 
regarding the etiology of the veteran's seizure disorder. 

In August 2007 the veteran's was examined by a VA examiner 
who noted that shortly after the veteran separated from 
military service he was treated for frequent headaches with 
dizziness, nausea, vomiting and poor memory; he was diagnosed 
with petit mal seizures, post brain concussion.  The VA 
examiner stated that "people who have had a concussion . . . 
double their risk of developing epilepsy within the first 
five years after the injury" and concluded that the 
"veteran's claimed seizure disorder with syncopal episodes 
is as least as likely as not caused by or a result of his 
cerebral concussion sustained after his car accident while in 
the service."  There are no other medical nexus opinions of 
record.  As a result, Hickson element (3) has been met. 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence 
supports the veteran's claim of entitlement to service 
connection for a seizure disorder with syncopal episodes.  
The benefit sought on appeal is accordingly granted.




ORDER

Service connection for a seizure disorder with syncopal 
episodes is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


